In an action by a vendee to reform or rescind a written contract for the sale of real property and for other relief the amended complaint was dismissed on defendant’s motion at the close of plaintiff’s case. Plaintiff appeals from the judgment entered thereon. Judgment unanimously affirmed, with costs. The record clearly indicates that the plaintiff failed to prove the allegations of the amended complaint and therefore was not entitled to a reformation of the agreement or a rescission thereof. In view of this fact we do not pass upon the comment in the court’s opinion regarding the limitations of equity in regard to the instant case. Present — Nolan, P.J., Adel, Wenzel, Schmidt and Murphy, JJ.